ON REHEARING.
After full consideration on rehearing En Banc, we are of the opinion that the conviction and sentence on the third count in the information, is not sustained by any evidence of guilt of the charge.
The judgment and sentence upon the third count is therefore reversed and set aside. To that extent, the decision in 163 Wash. 419,1 P.2d 307, is modified.
The judgment and sentence on the first count is well supported by competent evidence, and we find that the errors assigned respecting that charge and conviction are not well taken.
The judgment and sentence upon count one remains in full force and effect, undisturbed by this decision. State v. McCourt,157 Wash. 499, 289 P. 41.
Appellant, having obtained a more favorable judgment here, will recover costs of appeal.
All concur.
 *Page 1